Case 3:92-cr-30119-DWD Document 767 Filed 05/19/21 Page 1 of 3 Page ID #539




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
vs.                                      )        Case No. 92-cr-30119-DWD
                                         )
TIMOTHY L. GIBBS,                        )
                                         )
             Defendant.                  )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:




Early Termination of Supervised Release (Doc. 762).         On July 14, 1994, Gibbs was

sentenced to 480 months imprisonment, to be followed by 8 years of supervised release

for multiple counts of marijuana related offenses, including: continuing criminal

enterprise, conspiracy to distribute marijuana, distribution of marijuana, aiding and

abetting the distribution of marijuana, false statements to a federal agency, aiding and

abetting the distribution of marijuana within 1,000 feet of a school, and possession with

intent to distribute marijuana (Doc. 600, Doc. 601). Gibbs began his term of supervised

release on February 7, 2020 (Doc. 761, Doc. 766).

      After having served approximately fourteen (14) months of his supervised release,

Gibbs now asks the Court to reduce that term to time served under the authority of 18

U.S.C. § 3583(e)(1). In support of his request, Gibbs claims that since his release from

prison, he has been continuously employed and has purchased homes and vehicles.

                                                 en he tested positive for marijuana use but

                                             1
Case 3:92-cr-30119-DWD Document 767 Filed 05/19/21 Page 2 of 3 Page ID #540




                                                  parent effort to minimize the violation. In

a supplement (Doc. 765) filed on April 12, 2021, Gibbs clarifies that he has been

unemployed since September 2020, and has been collecting unemployment. He also

expresses remorse for his positive marijuana test and apologizes for his prior misleading

statements concerning his employment.

       The Government filed a sealed Response

Government opposes the early termination of

because he has only been on supervised release for a short time, during which his conduct




the noncompliance report filed by his parole officer on March 16, 2021. The Government



supervised release. Nevertheless, the Government suggests that depending on his future

conduct, Gibbs could become a qualified candidate for early termination of supervised

release sometime in the future; just not now.

       After considering the factors listed in 18 U.S.C. § 3553(a), the Court has discretion



supervised release . . . if it is satisfied that such action is warranted by the conduct of the

defendant released and the interest                                           United States v.

Lowe, 632 F.3d 996, 998 (7th Cir. 2011). The Court has broad discret

whether to terminate supervised release earl



                                              2
Case 3:92-cr-30119-DWD Document 767 Filed 05/19/21 Page 3 of 3 Page ID #541




reversed if the judge makes a                                  United States v. Sadiq, 2020 WL

496132, at *1 (S.D. Ill. Jan. 30, 2020) (relying on Lowe, 632 F.3d at 997).

       After considering the relevant factors in 18 U.S.C. § 3553(a), and for the reasons set



                                                       the interest of justice at this time. As



this time, no hearing is required. U.S. v. Nonahal, 338 F.3d 668, 671 (7th Cir. 2003) (Federal

Rule of Criminal Procedure 32.1(c) requires the court                                modifying

the conditions of probation or supervised release. But the rule does not compel the court

to hold a hearing before refusing                                      (emphasis in original).

Accordingly, Defendant's motion for early termination of supervised release (Doc. 762)

is DENIED, without prejudice.

       SO ORDERED.
       Dated: May 19, 2021


                                            _____________________________
                                            DAVID W. DUGAN
                                            United States District Judge




                                               3
